Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification    
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/13/2020 is being considered by the examiner.
Allowable Subject Matter
             Claims1-20 are allowed.
The following is an examiner's statement of reasons for allowance: The  closest prior art of record of Raghu et al,  (US 20180046231 A1) or Lee et al, (US 20190286566 A1) or MALLADI et al, (US 20190050325 A1 ) teaches the limitation of " an ASIC logic circuit configured to interface with the host device, a memory array logic circuit configured to interface with a memory array, but it does not teach or suggest, singularly or in combination, at least the limitations of the independent claim 1 including " a cache structure configured to provide storage within the first semiconductor die; and a group of one or more second semiconductor dies coupled to the first semiconductor die, the group of one or more second semiconductor dies comprising the memory array configured to interface with the memory array logic circuit of the first semiconductor die.”
it does not  also teach or suggest, singularly or in combination, at least the limitations of the independent claim 11 including " a cache structure configured to provide storage within the first semiconductor die; a memory module coupled to the first semiconductor die, the memory module comprising a plurality of second semiconductor dies having the memory array; and a plurality of through silicon vias continuously formed through the memory module and comprising an electrical conductor electrically coupling the plurality of second semiconductor dies to each other.”
it does not further teach or suggest, singularly or in combination, at least the limitations of the independent claim 18 including " cache means for providing storage within the first semiconductor die; a memory module coupled to the first semiconductor die, the memory module comprising a plurality of second semiconductor dies having the memory array; and electrical connector means continuously, formed through the memory module and comprising an electrical conductor, for electrically coupling the plurality of second semiconductor dies to each other.”
Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in these independent claims, the claims are deemed patentable over the prior art.Claims 2-10,12-17,19-20 are also allowed as being directly or indirectly dependent of the allowed base claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU L DIALLO whose telephone number is (571)270-5449.  The examiner can normally be reached on M-F: 9:00AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALLEN L PARKER can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAMADOU L DIALLO/Primary Examiner, Art Unit 2819